     Case 2:18-cv-02497-MCE-AC Document 43 Filed 05/27/20 Page 1 of 3

 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   KRISTIN M. DAILY, State Bar No. 186103
     Supervising Deputy Attorney General
 3   MARC B. KOENIGSBERG, State Bar No. 204265
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6107
 6    Fax: (916) 324-5567
      E-mail: Marc.Koenigsberg@doj.ca.gov
 7   Attorneys for Defendant
     California Department of Health Care Services
 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                        SACRAMENTO DIVISION
11

12

13   DELONDA K. COLEMAN,                                 No. 2:18-cv-02497-MCE-AC
14                           Plaintiff, SECOND STIPULATION TO
                                        CONTINUE SETTLEMENT
15             v.                       CONFERENCE; and ORDER
                                        CONTINUING SETTLEMENT
16   STATE OF CALIFORNIA,               CONFERENCE
     DEPARTMENT OF HEALTH CARE
17   SERVICES,
18                                        Defendant.
19

20                                            STIPULATION

21         Plaintiff DeLonda K. Coleman and defendant California Department of Health Care

22   Services (DHCS) stipulate as follows:

23         To allow counsel for plaintiff DeLonda K. Coleman to address a current medical issue over

24   the next two weeks and then prepare for this settlement conference, the parties request the

25   settlement conference scheduled for June 10, 2020, at 10:00 a.m. be continued to July 15, 2020, at

26   10:00 a.m.

27         The parties further stipulate that each will submit a confidential settlement conference

28   statement to dborders@caed.uscourts.gov by July
                                                   1 8, 2020, and each will file a “Notice of
                                                       Second Stipulation to Continue Settlement Conference; and
                                                                         Order Continuing Settlement Conference
                                                                                       (2:18-cv-02497-MCE-AC)
     Case 2:18-cv-02497-MCE-AC Document 43 Filed 05/27/20 Page 2 of 3

 1   Submission of Confidential Settlement Conference Statement” in compliance with Local Rule
 2   270(d).
 3          IT IS SO STIPULATED.
 4
     Dated: May 26, 2020                                 Respectfully submitted,
 5
                                                         BEESON TERHORST
 6

 7                                                       /s/ Michael Terhorst as authorized on
                                                         May 22, 2020
 8
                                                         MICHAEL TERHORST
 9                                                       Attorneys for Plaintiff
                                                         DeLonda K. Coleman
10

11
                                                         Respectfully submitted,
12   Dated: May 26, 2020
                                                         XAVIER BECERRA
13                                                       Attorney General of California
                                                         KRISTIN M. DAILY
14                                                       Supervising Deputy Attorney General
15
                                                         /s/ Marc B. Koenigsberg
16
                                                         MARC B. KOENIGSBERG
17                                                       Deputy Attorney General
                                                         Attorneys for Defendant
18                                                       California Department of Health Care
                                                         Services
19

20

21                                               ORDER
22          Given the good cause shown in the stipulation filed by plaintiff DeLonda K. Coleman and
23   defendant California Department of Health Care Services (DHCS), the Court orders as follows:
24          1.   The settlement conference scheduled for June 10, 2020, at 10:00 a.m. is continued to
25   July 15, 2020, at 10:00 a.m.
26   ////
27

28                                                   2
                                                    Second Stipulation to Continue Settlement Conference; and
                                                                      Order Continuing Settlement Conference
                                                                                    (2:18-cv-02497-MCE-AC)
     Case 2:18-cv-02497-MCE-AC Document 43 Filed 05/27/20 Page 3 of 3

 1        2.    The parties shall submit confidential settlement conference statements to
 2   dborders@caed.uscourts.gov by July 8, 2020, and each will file a “Notice of Submission of
 3   Confidential Settlement Conference Statement” in compliance with Local Rule 270(d).
 4        IT IS SO ORDERED.
 5   DATED: May 26, 2020                                /s/ DEBORAH BARNES
                                                        UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                  3
                                                    Second Stipulation to Continue Settlement Conference; and
                                                                      Order Continuing Settlement Conference
                                                                                    (2:18-cv-02497-MCE-AC)
